LARKINS, District Judge:
STATEMENT OF THE CASE
This cause comes before the Court upon an “Application for a Change of Venue,” sought to be filed in forma pauperis by a Federal Prisoner who has heretofore filed two motions to vacate and set aside his sentence pursuant to Title 28 U.S.C.A. § 2255.
The petitioner is presently incarcerated in the Federal Correctional Institution, Tallahassee, Florida, and he apparently wishes to have the former Motions to Vacate considered by the United States District Court for the District of Florida wherein he is presently incarcerated. He does not want the sentencing court to consider his Motions to Vacate, although it is the court so designated in the statute under which he wishes to proceed. See Title 28 U.S.C.A. § 2255.
The grounds alleged in the Application for a Change of Venue are, “that the Honorable Court, was likely to be prejudiced on my motion.” These grounds apparently make reference to this Court, but no supporting factual allegations are made to indicate such alleged prejudice. The grounds stated are patently frivolous and without merit.
ORDER
Therefore, it is ordered that the Application for a Change of Venue be, and the same is hereby allowed to be filed in forma pauperis.
It is further ordered that the Application for a Change of Venue be, and the same is hereby denied.